Name: Commission Regulation (EEC) No 941/91 of 16 April 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/12 Official Journal of the European Communities 17. 4. 91 COMMISSION REGULATION (EEC) No 941/91 of 16 April 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 830/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 Q, as last amended by Regulation (EEC) No 924/91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 f) shall be as set out in the Annexes hereto . 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 17 April 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements . Article 2 This Regulation shall enter into force on 17 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 353, 17. 12. 1990, p. 23 . I3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 87, 8 . 4. 1991 , p. 51 . O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 81 , 28 . 3 . 1991 , p. 62. O OJ No L 92, 13 . 4. 1991 , p. 28 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . 17. 4. 91 Official Journal of the European Communities No L 95/13 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period ?0 4th period 8 0 5th period 9 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 0,000 26,303 19,333 45,51 51,28 938,74 152,65 173,61 16,989 14,867 34 054 3 820,48 0,00 5 513,18 0,000 26,511 19,541 46,00 51,83 948,84 154,29 175,48 17,172 15,028 34 420 3 851,31 0,00 5 556,64 0,000 26,301 19,331 45,51 51,28 938,64 152,63 173,59 16,988 14,862 34 051 3 766,57 0,00 5 513,18 9,895 16,865 9,895 23,29 26,25 480,46 78,13 88,86 8,695 7,451 17 430 1 476,34 1 644,69 3 546,71 10,205 17,175 10,205 24,02 27,07 495,52 80,57 91,64 8,968 7,697 17 976 1 557,06 1 689,99 3 610,94 10,205 17,175 10,205 24,02 27,07 495,52 80,57 91,64 8,961 7,674 17 909 1 445,29 1 672,48 3 567,93 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 0 4th period 8 (') 5th period 9 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 0,000 28,803 21,833 51,40 57,91 1 060,13 172,39 196,06 19,186 16,815 38 458 4 377,74 74,52 6 034,87 0,000 29,011 22,041 51,89 58,47 1 070,23 174,03 197,93 19,369 16,977 38 824 4 408,58 106,57 6 078,33 0,000 28,801 21,831 51,39 57,91 1 060,03 172,37 196,04 19,185 16,811 38 454 4 323,84 74,96 6 034,87 12,395 19,365 12,395 29,18 32,88 601,86 97,87 111,31 10,892 9,400 21 833 2 033,61 2 026,93 4 068,40 12,705 19,675 12,705 29,91 33,70 616,91 100,31 114,09 11,165 9,646 22 379 2 114,32 2 072,23 4 132,63 12,705 19,675 12,705 29,91 33,70 616,91 100,31 114,09 11,158 9,623 22 313 2 002,56 2 054,72 4 089,62 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. No L 95/14 Official Journal of the European Communities 17. 4. 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period \ 4 5 6 7 8 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 29,598 38,542 26,302 61,92 69,77 -, 1 277,13 207,67 236,19 23,114 20,295 ¢ 46 330 5 364,15 8 066,51 4 635,52 4 694,37 29,624 38,573 26,333 61,99 69,85 1 278,63 207,92 236,47 23,141 20,316 46 384 5 347,83 8 073,42 4 641,28 4 700,95 29,624 38,573 26,333 61,99 69,85 1 278,63 207,92 236,47 23,141 20,316 46 384 5 316,24 8 073,42 4 640,42 4 700,1 1 29,624 38,573 26,333 61,99 69,85 1 278,63 207,92 236,47 23,141 20,316 46 384 5 281,07 8 070,10 4 635,22 4 695,05 23,320 30,418 18,178 42,79 48,22 882,66 143,53 163,24 15,974 13,896 32 020 3 290,30 6 375,16 3 701,43 3 772,37 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, on the basis in particular :  of the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 4 1 st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,059700 2,321670 42,401200 6,975840 7,911160 0,771199 0,691591 1 530,63 224,28000 180,70200 127,43200 2,057680 2,319710 42,369700 6,971240 7,908550 0,771483 0,692803 1 532,49 226,35800 180,96300 127,80000 2,056090 2,317920 42,332600 6,966290 7,905980 0,772305 0,693866 1 534,27 228,38100 181,27700 128,11500 2,054660 2,316440 ¢ 42,311 699 6,961630 7,904340 0,772816 0,694639 1 535,76 230,63300 181,80900 128,39200 2,054660 2,316440 42,311699 6,961630 7,904340 0,772816 0,694639 1 535,76 230,63300 181,80900 128,39200 2,051220 2,311960 42,224700 6,949710 7,896940 0,775350 0,696099 1 541,30 236,50400 183,85000 129,15400